Slip Op. 07-39

                  UNITED STATES COURT OF INTERNATIONAL TRADE

____________________________________
                                    :
UNITED STATES OF AMERICA,           :
                                    :
            Plaintiff,              :                  Before: Judith M. Barzilay, Judge
                                    :                         Court No. 03-00005
      v.                            :
                                    :
GOLDEN GATE PETROLEUM CO.,          :
                                    :
            Defendant.              :
____________________________________:


                                       JUDGMENT ORDER


        Upon reading plaintiff United States’ motion for summary judgment and defendant

Golden Gate Petroleum Company’s response thereto, and upon consideration of other papers and

proceedings had herein and upon due deliberation, it is hereby:

        ORDERED that plaintiff’s motion for summary judgment be, and hereby is, granted, and

it is further

        ORDERED that defendant Golden Gate Petroleum Company be held liable to plaintiff in

the amount of $1,359,172.50, and is directed to pay to the United States the sum of

$,1,359,172.50, plus prejudgment interest, at the annual rate established under section 6621 of

the Internal Revenue Code of 1954 (26 U.S.C. § 6621), and 28 U.S.C. § 2644, from the fifteenth

day after liquidation of the entry until January 17, 2007, the date this Court issued its

Memorandum Order, Slip Op. 07-5, and it is further

        ORDERED that post judgment interest shall be paid from the date of this Judgment Order
Court No. 03-00005                                                                            Page 2


in favor of the United States upon the sum of $1,359,172.50, and accumulated prejudgment

interest as ordered above, until the judgment is paid, in accordance with 28 U.S.C. § 1961;

compounded annually at the rate established under 28 U.S.C. § 1961.




         March 14, 2007                                    /s/ Judith M. Barzilay
Dated:________________________                         ___________________________
       New York, NY                                        Judith M. Barzilay, Judge